DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/19/2021, pages 5-10 have been fully considered but they are not persuasive.
On page 7 Applicant contends that: 
    PNG
    media_image1.png
    102
    873
    media_image1.png
    Greyscale

Examiner disagrees, the claims as presented does not clearly distinguish from Glovatsky, structurally, whereas portion 111 and/or 109 disposed around PCB forms tube. Note a 'tube' is merely "a long, hollow cylinder of metal, plastic, glass, etc. for holding or transporting something" as defined by Merriam Webster.
It is noted that the features upon which applicant relies (i.e. a sleeve or tube 162 positioned around the printed circuit board 130 and the first end sections 110a, 120a of the first and second flex cables 110, 120." (Applicant's specification,]} [0039]).) are not recited in the rejected claim(s). Although the claims are 
On page 8 Applicant contends that:

    PNG
    media_image2.png
    100
    870
    media_image2.png
    Greyscale

Examiner disagrees, please see rejection of claim 10 in previous rejection.
On page 10 Applicant contends that: "Glovatsky and Naritomi, alone or in any proper combination, fail to disclose or suggest a method including, inter alia, "positioning a tube around a printed circuit board and a first end section of a first flex cable... and filling at least a portion of the tube with an encapsulate to form a hermetic seal within the tube encasing the printed circuit board and the first end section of the first flex cable therein," as recited in claim 1. In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case please see previous rejection of claim 1, found to read on claim language as presented.

March 25, 2021